J-A10008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    VIRGINIA M. OBENSKI                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MEENAN TRANSMISSION                        :   No. 3137 EDA 2019

                 Appeal from the Order Entered October 2, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2013-11236

BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                                  FILED JULY 24, 2020

        Virginia Obenski appeals pro se from the order that denied her petition

to reclaim stolen vehicle. We affirm.

        We glean the following from the certified record. Ms. Obenski is the

registered owner of a silver 2001 BMW sedan. In May 2012, her husband,

Bernard Obenski, took the vehicle to Meenan Transmission for diagnosis of

transmission problems. Meenan ultimately performed repairs to the vehicle

amounting to over $7,000. When the Obenskis refused to pay for the work,

claiming that it had not been authorized, Meenen declined to return the vehicle

to them. Ms. Obenski initiated this action against Meenan after Meenan sued

Mr. Obenski in a separate lawsuit to recover the value of the repairs. Meenan




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10008-20


stated breach of contract and unjust enrichment counterclaims against Ms.

Obenski.

      Ms. Obenski prevailed in her action before a magisterial district judge,

obtaining an award of approximately $3,000, and Meenan appealed. A panel

of arbitrators found for Meenan, awarding it close to $4,000 on its

counterclaim, and Ms. Obenski appealed. The instant case was consolidated

with Meenan’s case against Mr. Obenski for a de novo non-jury trial, but was

severed on the scheduled trial date, and the cases proceeded to seriatim trials.

      In the case at issue in this appeal, the Honorable Thomas M. DelRicci

entered a verdict in favor of Meenan on Ms. Obenski’s claims, but on behalf of

Ms. Obenski on Meenan’s counterclaims. Verdict, 1/6/15. See also N.T. Trial,

at 136. Judge DelRicci explained that Ms. Obenski’s claim to have the vehicle

returned to her failed because she offered no evidence that she owned it. See
id. at 134 (“[H]er claim for repossession or the value of the vehicle must fail,

because . . . nothing has been submitted to the [c]ourt during the course of

this trial that would indicate ownership of the vehicle.”). The court indicated

that her claims for damages also failed for want of evidence. See id. at 134-

35. Meenan then opted to dismiss its claim against Mr. Obenski, and the trials

concluded.

      On January 9, 2015, a poorly worded judgment was entered on the

verdict in the instant case: “Judgment entered in favor of Virginia M. Obenski;

Meenan Transmission and against Meenan Transmission; Virginia M. Obenski


                                     -2-
J-A10008-20


for the sum of $0.00 with costs on the verdict . . .”       Judgment, 1/9/15

(unnecessary capitalization omitted, some punctuation supplied). No post-

trial motions or appeal followed.

       On April 20, 2015, Ms. Obenski filed a petition to assess damages,

seeking entry of a judgment against Meenan in the amount of $12,000 plus

costs. Meenan filed an answer noting that Ms. Obenski was not entitled to an

assessment of damages because judgment had been entered in favor of

Meenan and against her. Not distinguishing between her claims and Meenan’s

counterclaims, Ms. Obenski countered that both the verdict and the judgment

entered upon it reflect that she prevailed.      The trial court1 denied Ms.

Obenski’s petition following a hearing at which the court explained that

Meenan prevailed on Ms. Obenski’s claims against it, and the verdict and

judgment in her favor pertained only to Meenan’s counterclaims. See N.T.

Hearing, 7/31/15, at 10. Ms. Obenski did not appeal the ruling.

       In December 2017, apparently unaware that there were no longer any

pending claims or parties, the prothonotary issued notice of its intent to

terminate the case pursuant to Pa.R.C.P. 230.2, based upon lack of docket

activity for more than two years. Ms. Obenski filed a statement of intention

to proceed, and the petition to reclaim stolen vehicle at issue in this appeal.



____________________________________________


1 While Judge DelRicci was the trial judge in this matter, the Honorable
Bernard A. Moore has presided over the post-judgment proceedings in this
case.

                                           -3-
J-A10008-20


Therein, Ms. Obenski reiterated the same arguments that were rejected two

and one half years earlier. The trial court scheduled a hearing on the petition,

at which Ms. Obenski produced evidence of her ownership of the BMW,

persisted in representing that the original verdict was in her favor, and sought

both the return of the car and nearly $50,000 in damages. See N.T. Hearing,

9/24/19, at 8. Meenan opposed the petition based upon the record of the

case, and requested attorney fees on the basis that Ms. Obenski’s petition was

frivolous and improper. Id. at 17-18. By order of October 2, 2019, the trial

court denied Ms. Obenski’s petition, but did not order her to pay Meenan’s

counsel fees.

         Ms. Obenski filed a timely appeal.   The trial court did not order Ms.

Obenski to file a statement of errors complained of on appeal, and none was

filed.    However, the trial court authored an opinion pursuant to Pa.R.A.P.

1925(a).      Ms. Obenski presents the following question for this Court’s

consideration: “Whether the lower court properly dismissed [Ms. Obenski’s]

petition to reclaim stolen vehicle and expenses?” Ms. Obenski’s brief at 2

(unnecessary capitalization omitted).

         Ms. Obenski summarizes her argument as follows:

               The Verdict Sheet signed by Judge DelRicci in favor of [Ms.]
         Obenski on the claim and in favor of [Ms.] Obenski on the
         counterclaim, states that [Ms.] Obenski was successful at trial on
         her case.

              The Verdict entered by Judge DelRicci in favor of [Ms.]
         Obenski, which was not appealed should not bar the relief sought.


                                       -4-
J-A10008-20


       Court did not issue a judgment.

Ms. Obenski’s brief at 5.

       The trial court determined that its consideration of the claims raised Ms.

Obenski’s petition were barred by res judicata and collateral estoppel.

Specifically, the trial court opined:

       In this case, [Ms.] Obenski’s right to reclaim the vehicle has been
       previously determined.      The doctrine of collateral estoppel
       prevents re-examination of this issue.

             . . . [Ms.] Obenski’s right to the relief she is seeking, the
       return of her car, along with her right to any damages, was fully
       adjudicated by the judgment entered against her in the bench trial
       in 2015. The judgment was not appealed.

             [Ms.] Obenski may not now obtain the relief she seeks. She
       did not prevail at the trial in 2015. Her right to relief cannot be
       re-adjudicated. This court finds no basis or rationale for finding
       that [Ms.] Obenski is entitled to the return of the vehicle in
       question or any other relief in this lawsuit.

Trial Court Opinion, 11/21/19, at 4-5.

       We fully agree with the trial court that Ms. Obenski’s petition was

properly denied, but on a different basis.2 As this Court has explained:

       Res judicata is a doctrine that operates to foreclose repetitious
       litigation by barring parties from re-litigating a matter that was
       previously litigated or could have been litigated. The doctrine only
       applies where four common elements exist: (1) identity of issues;
       (2) identity of causes of action; (3) identity of persons and parties
       to the action; and (4) identity of the quality or capacity of the
       parties suing or sued. Under the doctrine of res judicata, a
       judgment on the merits in a prior suit bars a second suit on the
____________________________________________


2 “The rationale of a trial court does not bind this Court, and we may affirm
its ruling on any basis.” Wilson v. Parker, 227 A.3d 343, 347 n.3 (Pa.Super.
2020).

                                           -5-
J-A10008-20


      same cause of action or one that could have been brought in the
      prior action.

      The related doctrine of collateral estoppel or issue preclusion
      applies if: (1) the issue decided in the prior case is identical to the
      one presented in the later case; (2) there was a final judgment on
      the merits; (3) the party against whom the plea is asserted was a
      party or in privity with a party in the prior case; (4) the party or
      person privy to the party against whom the doctrine is asserted
      had a full and fair opportunity to litigate the issue in the prior
      proceeding; and (5) the determination in the prior-proceeding
      was essential to the judgment. As distinguished from res judicata,
      which bars subsequent claims that could have been litigated in the
      prior proceeding, but which were not, collateral estoppel only bars
      litigation of issues that were actually litigated in the prior
      action.

Wilmington Tr., Nat’l Ass’n v. Unknown Heirs, 219 A.3d 1173, 1179

(Pa.Super. 2019) (cleaned up, emphases added).

      Here, Ms. Obenski has not filed a subsequent action and does not seek

to re-litigate the claims or issues previously decided by Judge DelRicci in this

case. Rather, she maintains that Judge DelRicci’s verdict, and the subsequent

judgment entered on that verdict, were in her favor on both her claim and the

Meenan’s counterclaim. See, e.g., Ms. Obenski’s brief at 6 (“The Verdict sheet

signed by Judge DelRicci shows that the Court found in favor of Plaintiff

(Virginia Obenski) on the claim and in favor of Virginia Obenski on the

Counterclaim.”). Thus, Ms. Obenski has not filed a “new” claim for relief or a

second lawsuit, but has attempted to resurrect her underlying civil action that

was decided with finality years ago.

      Ms. Obenski’s gambit is based upon a willful refusal to accept the clear

rulings of Judge DelRicci that are fully apparent from the record. In rendering

                                       -6-
J-A10008-20


his verdict on Ms. Obenski’s claims against Meenan, Judge DelRicci stated as

follows on the record:

           The plaintiff's claim in this case relies on several theories.
     The first theory is that as owner of the car, she is entitled to have
     her car back. She also claims that there was negligence on the
     part of the defendants in this case in terms of their handling of
     the repair. These are all in her complaint. She also claims that
     she has undergone emotional distress and she has also claimed
     that there was a certain value to this vehicle.

            Unfortunately, and I think this is partially because the
     plaintiff is unfamiliar with legal proceedings, the plaintiff has failed
     to establish her ownership of this vehicle. There is no testimony
     before this court whatsoever that [Ms.] Obenski owns this car.
     She did not testify she owned the car. No one else testified she
     owned the car. There is no ownership certificate that has been
     admitted into evidence in this case. I have no way of knowing
     that [Ms.] Obenski, based on this trial and the testimony that I
     have heard today, owns this vehicle.

            As such, her claim for repossession or the value of the
     vehicle must fail, because the first thing someone has to do when
     they make a claim for something they claim is theirs, is to prove
     to the court or introduce some evidence to show the court that
     they, in fact, own the property. In this case, nothing has been
     submitted to the court during the course of this trial that would
     indicate ownership of the vehicle. That could have been done very
     easily by submitting to me a copy of the title or ownership
     certificate of the car, but it was not done.

           Similarly, there has been no evidence whatsoever of any
     negligence. So even if she owned the car, her claim is that
     somehow repairs were done negligently to the vehicle. There has
     been no testimony that anything negligent was done, or that
     anything improper was done.

           Her claim for emotional distress, although legally insufficient
     because she can’t sue for emotional distress in this kind of action,
     but none the less, there was no testimony from anyone that there
     was emotional distress.




                                      -7-
J-A10008-20


             As to the value of the car, there was no testimony on the
      plaintiff’s side as to the value of the car. So I can’t award a value
      of a car when there is no evidence to support any value of the car.

            Now, there are other reasons on which this court has based
      this decision, but these were the easiest for me to explain so they
      could be understood.

             So I find for the defendant on the claim and against the
      plaintiff.

            As for the counterclaim, it rests in two theories; one is
      contract. The plaintiff on the counterclaim in this case, the
      transmission company, has not established that there was a
      contract with [Ms.] Obenski to repair this vehicle.

            There is a claim for unjust enrichment, or quantum meruit,
      which are actually different theories in the law, but that’s not
      important for this.     To establish that, one must establish
      ownership of the vehicle, that the person who owns the vehicle
      received benefit. The defendant, probably for strategic reasons,
      did not establish ownership of the vehicle by [Ms.] Obenski and,
      therefore, the theory for unjust enrichment or quantum meruit
      must fail.

           So I find for the defendant on the counterclaim, [Ms.]
      Obenski, and against the transmission company on the
      counterclaim.

            So the result of this is the plaintiff has lost her claim; and
      the plaintiff on the counterclaim has lots [sic] its claim.

            So ordered.

N.T. Trial, 1/5/19, at 133-36 (unnecessary capitalization omitted).

      If that were not clear enough, the court moments later described its

verdict as follows: “She sued to get her car back. She failed to establish her

right to get her car back. . . . She lost. . . . That’s over. . . . Case is done.”




                                      -8-
J-A10008-20


N.T. Trial, 1/5/15, at 141. Consistent with the on-the-record reporting of the

verdict, a verdict form was filed stating: “the court finds for Meenan

Transmission, defendant(s), for plaintiff, Virginia Obenski, and against

defendant Meenan Transmission, in defendant’s counterclaim.”           Verdict,

1/6/15 (unnecessary capitalization omitted).

      If Ms. Obenski genuinely believed that the judgment entered in this case

entitled her to recover from Meenan, the time for her to appeal to this Court

for vindication of her rights was in 2015 when the trial court denied her

petition for damages. However, while the judgment is not a model of clarity,

Ms. Obenski’s contentions that she prevailed at trial on any claim that would

entitle her to damages or possession of the BMW are frivolous in the face of

the record. Consequently, we do not hesitate in concluding that the trial court

properly dismissed her 2017 petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/20




                                     -9-